Response to Amendments
Claims 1-10 is pending. 
Claims 1-10 is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackerly et al (Pub. No.: US 2016/0050104 A1).
As per claim 12, Wackerly discloses a computer-implemented method for network management, comprising: -	accessing, by one or more processors, network information for a plurality of nodes, each node associated with at least one device (Wackerly, Fig 1, paragraph 0017, wherein information is received from a number of network devices on the network infrastructure); -	creating, by the one or more processors, a plurality of node clusters based on minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such ; -	assigning, by the one or more processors, each of the plurality of nodes to one of the plurality of node clusters in accordance with a minimal total traffic determination (Wackerly, Fig 1, paragraph 0019, 0024, 0027, 0035, selecting  wherein the process of redistributing network devices and an appropriate one or more network devices from the number of network devices for each subnetwork performed by the one or more controllers  can be the assigning process as claimed ); and -	configuring, by the one or more processors, each of a plurality of controllers for control of a subset of nodes associated with one or more of the node clusters (Wackerly, Fig 1, paragraph 0012, 0019-0020, wherein for example an administrator configures the controllers which is responsible for adjusting and/or redistributing and/or assigning network devices to groups). 

As per claim 2, claim 1 is incorporated and Wackerly further discloses each node cluster includes a subset of nodes of the plurality that is isolated from other nodes of other node clusters (Wackerly, Fig 2A, paragraph 0019, 0025, wherein Wackerly teaches network device groups having a plurality of network devices. Wackerly does not teach or require that a network device belongs to more than one group at the same time and thus each device of plurality of network devices only belongs to one group and thus are nodes (devices) within the groups (clusters) are isolated from other nodes of other node clusters as claimed.). 

As per claim 3, claim 1 is incorporated and Wackerly further discloses creating a plurality of node clusters includes minimizing a sum of a set of weights representing the total amount of traffic between each node cluster and the one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such network device failure can be caused by over-utilization of network devices that compromises the end-user experience by contributing to units of data on the network being dropped, potentially leading to delays and/or slowness of communicating the data. Therefore, such devices grouping is considered to be based on minimizing a sum of a set of weights as claimed.).

As per claim 4, claim 3 is incorporated and Wackerly further discloses the total amount of traffic between each node cluster and the one or more networks includes: a sum of upstream traffic between nodes of different clusters; and a sum of downstream traffic between nodes of different clusters (Wackerly, Fig 2A, paragraph 0032-0033, 0040, 0044).

As per claim 5, claim 1 is incorporated and Wackerly further discloses configuring each controller for control of a subset of nodes associated with one or more of the node clusters includes creating a control link between the controller and each node of a corresponding cluster (Wackerly, Fig 3A-3C, 4A-4C, As shown by the figures controllers have links (shown as an arrow) connecting the controllers to network devices groups).

.

Response to Arguments
Applicant's arguments filed on 02/03/2021 have been fully considered but they are not persuasive. Applicant argues in remarks:

Wackerly fails to discloses the limitations "creating, by the one or more processors, a plurality of node clusters based on minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks" and "assigning, by the one or more processors, each of the plurality of nodes to one of the plurality of node clusters in accordance with a minimal total traffic determination" as recited in claim 1. Wackerly teaches administrator (e.g., a person) and controllers that adjust operation within a node and load balancing downstream traffic (para. [0035] cited above). Even load balancing of down stream traffic, however, is very different from creating node clusters...that minimize traffic connecting nodes.  Accordingly, Wackerly very clearly fails to teach the elements of claim 1.

(1)	Examiner respectively disagrees.
First, the current claim language merely states “… based on minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks …”. However, the current claim language does not give any details or steps on how the minimizing of the total amount of traffic is performed. Second, the load balancing of traffic data and the reducing of network traffic utilization to be less than . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454